Citation Nr: 1008341	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-26 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including schizoaffective disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from February to April 1978.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Veteran did not appear for, or request a postponement of, 
a Board video conference hearing scheduled in October 2005.  
The Board thus deems his hearing request withdrawn under 
38 C.F.R. § 20.702(d) (2009).

The Board remanded this claim to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. in December 2008 
and May 2009.  

The Board again REMANDS this claim to the RO via AMC.  


REMAND

The Board remanded this claim to the RO in May 2009 for 
multiple purposes, including to determine whether the Veteran 
had been properly notified of a scheduled VA examination and, 
if not, to schedule him for such an examination.  At the 
time, there was some question in the claims file as to the 
Veteran's whereabouts so the Board instructed the RO to ask 
the Veteran's representative if he or she had any information 
related thereto.  

While the case was in remand status, the RO secured a copy of 
the letter sent to the Veteran, which mentioned the scheduled 
examination.  It showed that it had been returned as 
undeliverable after being sent with an incomplete address 
(apartment number missing).  The RO then remailed it in May 
2009 using the complete address of record, but again, the 
letter was returned as undeliverable.  In November 2009, 
after determining that sufficient efforts had been taken, the 
RO issued a supplemental statement of the case denying the 
Veteran's claim.  This document too was returned as 
undeliverable.  Despite this, the RO did not contact the 
Veteran's representative, as instructed, to determine whether 
there was more current information available regarding the 
Veteran's whereabouts.  Since then, in a Written Brief 
Presentation dated January 2010, the representative has 
identified the Veteran's new address (since November 2009 and 
provided a phone number for contact purposes.  

A Board REMAND imposes upon VA's Secretary a concomitant duty 
to ensure compliance with the terms of the REMAND.  When the 
RO fails to comply with the Board's orders set forth therein, 
the Board must insure subsequent compliance by returning the 
claims file for completion of previously requested action.  
Stegall v. West, 11 Vet. App. 268 (1998).  Based on the 
information the representative provided in his brief, a 
REMAND is necessary so that the RO can comply with the 
Board's previous REMAND instructions.    

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, as 
indicated in its prior REMAND, an examination is necessary.  
However, if the Veteran fails to report to the examination, 
the RO should secure a medical opinion addressing the 
etiology of the Veteran's psychiatric disability.  Medical 
evidence in the claims file reflects that the Veteran 
underwent a mental health evaluation in 1975, prior to 
entering service, but was not diagnosed with any psychiatric 
disability.  He then served on active duty from February 1978 
to April 1978 and was discharged due to poor performance and 
difficulty adjusting to training.  Approximately 100 days 
later, he underwent another mental health evaluation and was 
diagnosed with schizophrenia, schizoaffective type.  To date, 
VA has not obtained an opinion addressing whether the 
Veteran's current psychiatric disability is related to his 
active duty, or whether it preexisted service and was 
aggravated therein.

This case is therefore REMANDED for the following actions:

1.  Arrange for the Veteran to undergo a 
VA examination in support of his claim.  
Send the notice of such examination to 
the Veteran's most recent address of 
record (see Written Brief Presentation 
dated January 19, 2010).  Inform the 
Veteran that if, without good cause, he 
fails to report to the examination, his 
claim may be denied.  

If the Veteran does not report to the 
examination, or cannot be notified of the 
examination, transfer this claims file to 
a VA physician for an opinion in support 
of this claim.  In either case, forward 
the claims file to the examiner/physician 
for review of all pertinent documents 
therein and ask him to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner/physician should:

a) diagnose any psychiatric 
disability shown to exist; 

b) opine whether such disability is 
at least as likely as not related to 
the Veteran's active service; 

c) if not, opine whether such 
disability preexisted service and 
worsened in severity during service; 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and 

e) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such 
is the case.

2.  Thereafter, review the examination 
report or opinion to ensure that it 
contains the information requested in 
this remand.

3.  If the benefit sought on appeal is 
not granted to the Veteran's 
satisfaction, issue a supplemental 
statement of the case.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need not 
act unless he receives further notice.  He does, however, 
have the right to submit additional evidence and argument on 
the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 
(directing the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

